Citation Nr: 0718363	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected status post lumbar sprain with 
sacroiliitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 2001 to June 
2005

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In January 2007, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

As a procedural matter, the RO granted service connection for 
migraine headaches in September 2005 and assigned a 0 
(noncompensable) rating.  In October 2005, the veteran filed 
a Notice of Disagreement.  A Statement of the Case (SOC) was 
issued in January 2006.  The SOC informed the veteran that he 
must file an appeal within 60 days from the date of the SOC, 
or within one year of the date of the RO's September 2005 
decision.  However, there is no record that a substantive 
appeal was ever received.  

In addition, a Supplemental Statement of the Case (SSOC) was 
issued in July 2006, which advised the veteran that if he had 
not yet filed a formal appeal as to this issue, that he must 
file his appeal as soon as possible, and that he should 
review the instructions with an attached VA Form 9 ("Appeal 
to Board of Veterans Appeals").  There is no record that an 
appeal was ever filed as to the issue of entitlement to an 
initial compensable rating for migraine headaches, and under 
the circumstances, further notice was not required by VA.  
See 38 C.F.R. § 19.32 (2006).  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In this case, although 
testimony was taken as to this issue in January 2007, a 
timely substantive appeal has not been received.  
Accordingly, the issue of entitlement to an initial 
compensable rating for migraine headaches is not currently on 
appeal before the Board.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
subjective complaints of pain; it is not shown to be 
productive of intervertebral disc syndrome, arthritis, 
forward flexion of the thoracolumbar spine between 30 and 60 
degrees, a combined range of motion of the thoracolumbar 
spine of not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain; it is not shown to be 
productive of flexion limited to 30 degrees, extension 
limited to 15 degrees, or moderate recurrent subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for status post lumbar sprain with sacroiliitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 
5236, 5237 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for right knee strain have been met.  38 U.S.C.A. §§ 
1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5257, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. 

In the instant case, the veteran received VCAA notification 
in April 2005, prior to the initial adjudication of his 
claims.  The RO's notice letter informed the veteran that he 
could provide evidence to support his claims or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to this 
claim so that VA could help by getting that evidence.  It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This notice 
must also include the information pertinent to the relevant 
disability rating and an effective date for the award of 
benefits that would be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, the grants of 
which led to the issues on appeal.  In addition, in March 
2006 and January 2007, he was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  In any event, the April 2005 VCAA notice 
provided the veteran with notice of what type of information 
and evidence was needed to substantiate his claims.  

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose.  Id.; see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Furthermore, as the veteran was 
granted service connection for the claimed disabilities and 
assigned disability evaluations and initial effective dates, 
the Secretary had no obligation to provide further notice 
under the statute.  Id.  

Moreover, the veteran was provided notice of the regulations 
for evaluating his low back and right knee disabilities in 
the September 2005 Statement of the Case, and he has not 
otherwise argued failure of notice.  As such, any defect with 
respect to the content of the notice requirement was non-
prejudicial.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with the claims 
folder.  The evidence of record also includes outpatient 
treatment records from VA.  No other VA or non-VA medical 
records have been identified.  The veteran has been afforded 
a predischarge examination.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board notes that subsequent to the July 2006 Supplemental 
Statement of the Case, the veteran submitted VA progress 
notes, dated between 2005 and 2006.  Although this evidence 
has not been reviewed by the agency of original jurisdiction, 
it was accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304(c) (2006).  Accordingly, a remand for RO review of 
this evidence is not required, and the Board may proceed.  

Analysis

The provisions of 38 U.S.C. § 7104 indicate that Board 
decisions must be based on the entire record, with 
consideration of all the evidence.  In Timberlake v. Gober, 
14 Vet. App. 122 (2000), the Court held, in pertinent part, 
that the law requires only the Board address its reasons for 
rejecting evidence favorable to the claimant.  The Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

The veteran asserts that higher initial evaluations are 
warranted for his service-connected status post lumbar sprain 
with sacroiliitis, and right knee strain.  Disability 
evaluations are determined by comparing the veteran's present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Status Post Lumbar Sprain with Sacroiliitis

The veteran asserts that an initial rating in excess of 10 
percent is warranted for his service-connected status post 
lumbar sprain with sacroiliitis.  At the hearing before the 
Board, he testified that he had a hard time standing for very 
long, that he had to sit down every half an hour or so at a 
former place of employment, and that he has taken Flexiril 
and Ibuprofen for his symptoms.  

The RO has evaluated the veteran's low back disability as 10 
percent disabling under DCs 5236-5237.  See 38 C.F.R. § 4.27 
(2006) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
The hyphenated diagnostic codes in this case indicate that 
"sacroiliac injury and weakness" under DC 5236 is the 
service-connected disorder, and it is rated as if lumbosacral 
strain (DC 5237) were the residual condition.

Under sacroiliac injury and weakness (DC 5236) and 
lumbosacral strain (DC 5237) are rated under the "General 
Rating Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 20 percent rating is 
warranted for: Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

The veteran's service medical records show that in May 2004, 
he received treatment for complaints of lower back pain that 
were exacerbated by activities such as standing, walking, 
sitting and bending.  He could not recall any injury.  On 
examination, there was light inflammation and muscle 
spasming.  He was able to bend, twist, and rotate his torso 
with pain.  The assessment was paraspinal muscle spasms.  He 
was given Motrin, Naproxen, and Flexiril.  The veteran's 
"Report of Medical Assessment," dated in April 2005, notes 
a history of low back pain since 2003, with no neurological 
symptoms.  

In an April 2005 pre-discharge examination report, the 
veteran reported a history of a low back injury in 2004 that 
was associated with discomfort on prolonged periods of 
sitting or lying down.  He stated that once he was up and 
active that the pain was relieved and resolved.  He further 
stated that the pain did not travel down the legs, that he 
had a dull ache, that his pain was relieved by stretching 
exercises, and that he could function without medications.  
The report notes that his pain was not incapacitating and was 
not limiting in his activities.  

On examination, his gait and posture were within normal 
limits.  There were no complaints of radiating pain on 
movement, and muscle spasm was absent.  The thoracolumbar 
spine range of motion was flexion to 90 degrees, extension to 
30 degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 30 degrees.  The examiner stated that 
the range of motion of the spine was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination with repetitive use.  

There was no ankylosis of the spine, and no signs of 
intervertebral disc syndrome were present.  The lower 
extremities had sensory and motor function within normal 
limits.  Knee and ankle jerks were 2+, and symmetric.  The 
relevant diagnosis was status post lumbar sprain with 
bilateral sacroiliitis.  An associated X-ray report for the 
lumbosacral spine, and SI (sacroiliac joints), indicates that 
they were normal.  VA progress notes, dated between 2005 and 
2006, do not contain any relevant findings. 

The Board finds that an initial rating in excess of 10 
percent rating is not warranted.  First, the veteran's 
forward flexion of the thoracolumbar spine is not shown to be 
greater than 30 degrees but not greater than 60 degrees, nor 
is his combined range of motion of the thoracolumbar spine 
not greater than 120 degrees.  

Next, there is no evidence of muscle spasms or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  In this regard, although there is some 
evidence of muscle spasm, muscle spasm was not found during 
the veteran's April 2005 examination, and the examination 
report indicates that he had a normal gait.  There is no 
evidence of guarding.  

Finally, the April 2005 examination report indicates that the 
veteran's motor and sensory functions were within normal 
limits for the lower extremities, and the evidence does not 
show that the veteran has any associated neurological 
abnormalities.

The Board notes that, despite notations of lumbosacral 
"DJD" (degenerative joint disease) in a number of VA 
progress notes, the veteran is not shown to have arthritis by 
X-ray, nor is he shown to have intervertebral disc syndrome.  
See e.g., X-ray report, dated in April 2005; April 2005 
examination report.  Therefore, application of DC 5003 and 
the Formula for Rating Intervertebral Disc Syndrome are not 
warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
an initial rating in excess of 10 percent for status post 
lumbar sprain with sacroiliitis is denied.  

Right Knee Strain

At the hearing before the Board, the veteran asserts that an 
initial rating in excess of 10 percent was warranted for his 
service-connected right knee strain.  He asserts that he 
wears a brace for his right knee, and that he has taken 
Flexiril and Ibuprofen for his symptoms.

The RO has evaluated the veteran's right knee disability as 
10 percent disabling under DC 5260.  Under DC 5260, a 20 
percent evaluation is warranted where knee flexion is limited 
to 30 degrees.  The standardized description of joint 
measurements is provided in Plate II under 38 C.F.R. § 4.71.  
Normal extension and flexion of the knee is from 0 to 140 
degrees.

The veteran's service medical records show that in June 2002, 
he was treated for complaints of possible fluid in his right 
knee.  He denied pain, except on direct contact.  He stated 
that he did not recall any injury.  On examination, the right 
knee had a "full range of motion," alternatively noted as 
extension to 0 degrees and flexion to 135 degrees.  There was 
mild effusion.  The assessments were patellar effusion, and 
patellar bursitis.  

About ten days later, the veteran received follow-up 
treatment for his right knee, with reported pain of three 
weeks' duration manifested after sitting for extended periods 
of time.  On examination, there was no instability or 
patellar grind.  Effusion was present.  The assessment was 
subpatellar bursitis.  

In December 2004, he received treatment for complaints of 
right knee pain that had begun in July 2002 after he fell off 
of a bunk bed.  His pain was reportedly exacerbated by 
activities such as standing, walking, sitting and bending.  
The veteran stated that he could not recall any injury.  

On examination, there was slight enlargement of the right 
knee, with no visible or palpable fluid wave, and a negative 
valgus stress test.  The assessment was bursitis/chronic knee 
pain, "no improvement with conservative therapy."  The 
veteran's "Report of Medical Assessment," dated in April 
2005, notes a history of knee pain for three years related to 
a fall out of bed, with intermittent swelling, with negative 
X-rays and no significant pathology.  

In an April 2005 pre-discharge examination report, the 
veteran reported a history of intermittent right knee pain 
exacerbated by staying in one position too long, such as 
after extended sitting or driving.  On examination, his gait 
was within normal limits.  The general appearance of the 
right knee was within normal limits.  The right knee had 
crepitation, but no instability or subluxation.  There was no 
ankylosis.  

Right knee extension was reported to 0 degrees, and flexion 
to 130 degrees, with pain beginning at 125 degrees.  Range of 
motion was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  The lower extremities had sensory and motor 
function within normal limits.  Knee and ankle jerks were 2+, 
and symmetric.  The relevant diagnosis was strain of the 
right knee.  An associated X-ray report for the right knee 
indicates that it was normal.  VA progress notes, dated 
between 2005 and 2006, contain notations of knee arthralgia.  

The Board finds that an initial rating in excess of 10 
percent rating is not warranted.  None of the aforementioned 
ranges of motion for the right knee show that flexion was 
limited to 30 degrees.  Therefore, as the veteran's right 
knee flexion is not shown to be limited to 30 degrees, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

As for the possibility of a higher evaluation under any other 
relevant diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board notes that a 20 percent evaluation is 
warranted where there is a limitation of knee extension to 15 
degrees under DC 5261.  However, none of the aforementioned 
ranges of motion for the right knee show that extension was 
limited to 15 degrees.  

With regard to the possibility of an increased rating due to 
functional loss, see 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998), the Board initially notes that the 
veteran is shown to have a range of motion in his right knee 
of no less than from 0 to 130 degrees.  The April 2005 
examination report shows that the veteran's range of motion 
was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  The lower extremities had sensory and motor 
function within normal limits.  Knee and ankle jerks were 2+, 
and symmetric.  

In summary, there is no evidence of neurological deficit, and 
there is a complete lack of such findings as incoordination 
or muscle atrophy.  Given the demonstrated ranges of motion 
in the right knee, the Board finds that there is insufficient 
evidence of functional loss due to knee pathology to support 
a conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.

Separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 
may be assigned for disability of the same joint, if none of 
the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
right knee flexion or extension is limited to the extent 
necessary to meet the criteria for separate compensable 
ratings.  38 C.F.R. § 4.71, Plate II, DC's 5260, 5261.  

Additionally, to assign two, separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., under DCs 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.

The Board has also considered DC 5257 pertaining to "other 
impairment of the knee."  Under this provision, a 20 percent 
rating contemplates moderate recurrent subluxation or lateral 
instability.  Here, the record contains no objective evidence 
of instability or subluxation of the right knee.  The April 
2005 examination report indicates that there was no 
instability or subluxation, and there is no other evidence to 
show moderate recurrent subluxation or lateral instability.  

Therefore, a higher and/or separate rating is not warranted 
under DC 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against an initial rating in excess of 10 
percent under DCs 5257, 5260, or 5261, and the claim is 
denied.  See also VAOGCPREC's 23-97, 9-98 and 9-04.  


ORDER

An initial rating in excess of 10 percent for status post 
lumbar sprain with sacroiliitis is denied.  

An initial rating in excess of 10 percent for right knee 
strain is denied.


____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


